 PROB 12C                                                                               Report Date: March 28, 2019
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Mar 28, 2019
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jesbam Barragan                           Case Number: 0980 1:16CR02063-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 12, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 30 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: September 20, 2018
 Defense Attorney:        Ben Hernandez                      Date Supervision Expires: September 19, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/10/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Barragan is considered to be in violation of his conditions of
                        supervision by consuming marijuana on February 24, March 6, and March 24, 2019.

                        On September 21, 2018, this officer met with Mr. Barragan upon his release from Bureau of
                        Prisons custody. Mr. Barragan reviewed and signed the judgment and sentence, which
                        outlined the conditions of his term of supervised release.

                        On February 26, 2019, Mr. Barragan admitted to having consumed marijuana on or about
                        February 24, 2019. On March 4, 2019, Mr. Barragan submitted to uranalysis (UA) testing
                        at Merit Resource Services (Merit) as part of the intake process for outpatient treatment. The
                        UA results were presumptive positive for marijuana. The specimen was sent to the
                        laboratory for confirmation testing. The results from the laboratory were confirmed positive
                        at an approximate level of 900 nanograms (ng).
Prob12C
Re: Barragan, Jesbam
March 28, 2019
Page 2

                      On March 11, 2019, Mr. Barragan submitted to UA testing at Merit. The results were
                      presumptive positive for marijuana. The specimen was sent to the laboratory for
                      confirmation testing. The specimen was confirmed positive for marijuana with a level of
                      over 2,000 ng. Mr. Barragan admitted to consuming marijuana on March 6, 2019, and that
                      is why the levels of marijuana increased.

                      On March 26, 2019, during a case staffing at Merit to modify his treatment plan, Mr.
                      Barragan admitted to consuming marijuana on March 24, 2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      03/28/2019
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
  [ ]      Defendant to appear before the Magistrate Judge.
  [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                3/28/2019
                                                                            Date
